DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.       The Applicant’s Amendment filed on 09/01/2022. Claims 1-11 and 13-21 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.	Claims 1-11 and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

5. 	Analysis: 
	Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 13-19 are directed to a computer-implemented method (i.e., process), claims 1-11, 21 are directed to a computing device (i.e., machine), and claim 20 is directed to a non-transitory computer-readable storage medium (i.e., machine).
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “display, … in augmented reality in a defined position … ; and responsive to receipt of input corresponding to an interaction … , initiate activation ….” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including mitigating risk), namely initiating activation of the un-activated physical tokens such as electronic keys and credit/debit cards (Specification [0003]-[0005]) . Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (does the claim(s) recite additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a processor”, “a display module”, “a memory module”, “an interactive ser interface control”, and “an un-activated physical tokens”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a display module”, “a memory module”, “an interactive user interface control”, and “an un-activated physical tokens” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 13:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 13 recites the at least following limitations of “displaying, … in augmented reality in a defined position … ; and responsive to receipt of input corresponding to an interaction … , initiating activation ….” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including mitigating risk), namely initiating activation of the un-activated physical tokens such as electronic keys and credit/debit cards (Specification [0003]-[0005]) . Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (does the claim(s) recite additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 13 further to the abstract idea includes additional elements of “a interactive user interface control”, and “an un-activated physical tokens.” However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an interactive user interface control”, and “an un-activated physical tokens” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 20:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 20 recites the at least following limitations of “display, … in augmented reality in a defined position … ; and responsive to receipt of input corresponding to an interaction … , initiate activation ….” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including mitigating risk), namely initiating activation of the un-activated physical tokens such as electronic keys and credit/debit cards (Specification [0003]-[0005]) . Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (does the claim(s) recite additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 20 further to the abstract idea includes additional elements of “a processor”, “a display module”, “a memory module”, “an interactive user interface control”, and “an un-activated physical tokens”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a display module”, “a memory module”, “an interactive user interface control”, and “an un-activated physical tokens” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-11, 14-19, and 21 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 2 and 14: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the receiving input corresponding to the interaction with the user interface control recited in independent claims 1 and 13 by further specifying detecting, using an image capture module, an interaction with the environment of the computing device, the defined position in augmented reality corresponding to a location of the interaction in the environment. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 3 and 15: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the display module recited in independent claims 1 and 13 by further specifying wherein the display module is a touch sensitive display module and wherein receiving input corresponding to the interaction with the user interface control includes receiving touch input, via the display module, corresponding to an interaction with the user interface control as displayed. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 4, 16, and 21: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computing device recited in independent claims 1 and 13 by further specifying wherein the computing device further includes an image capture module and the instructions, when executed by the processor, further cause the computing device to: capture, using the image capture module, an image of the physical token; and identify, in the image, one or more visual elements of the physical token, wherein the defined position is determined based on positions of the one or more visual elements; wherein the computing device further includes an image capture module and the instructions, when executed by the processor, further cause the computing device to capture, using the image capture module, an image including the un-activated physical token to be used to display the un-activated physical token in augmented reality. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 5: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the one or more visual elements of the un-activated physical token recited in dependent claim 4 by further specifying a logo displayed on the physical token. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 6: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the at least one or more visual elements recited in dependent claim 4 by further specifying wherein at least one of the one or more visual elements corresponds to a removable sticker applied to the physical token. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 7: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the computing device recited in independent claim 1 by further specifying wherein the computing device further comprises a communications module coupled to the processor and wherein initiating the activation of the physical token includes: extracting a value, visible on the physical token, identifying the physical token from an image of the physical token; and sending, to a server computing device via a network using the communications module, a request to activate the physical token, the request including an indication of the value identifying the physical token. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 8: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the request recited in dependent claim 7 by further specifying wherein the request further includes an indication of a value associated with the computing device and wherein the activation of the physical token includes determining that the value associated with the computing device matches a value associated with an account corresponding to the physical token. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 9: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the value associated with the computing device recited in dependent claim 8 by further specifying wherein the value associated with the computing device includes a telephone number and wherein the instructions, when executed by the processor, further cause the computing device to: receive a short message service (SMS) communication that was sent to the telephone number, the SMS communication including an authentication code, wherein the request to activate the physical token includes an indication of the authentication code. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 10: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the instructions, when executed by the processor recited in dependent claim 7 by further specifying wherein the instructions, when executed by the processor, further cause the computing device to: receive input corresponding to authentication information; and authenticate with the server computing device based on the input. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claims 11 and 18: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the instructions, when executed by the processor recited in independent claims 1 and 13 by further specifying wherein the instructions, when executed by the processor, further cause the computing device to: determine, prior to displaying the user interface element, that the physical token is not activated. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 19: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. This dependent claim only narrows the computing device and the computer-implemented method recited in independent claim 13 by further specifying wherein the physical token includes a payment card. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

7. 	Claims 1-20 of the instant application are rejected on the ground of non-statutory anticipated-type double patenting as being unpatentable over claims 1-20 of Patent No. 10,909,526. Although claims 1-20 of the instant application and claims 1-20 of Patent No. 10,909,526 are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are anticipated by claims 1-20 of Patent No. 10,909,526.
	Claims 1-20 of the instant application and claims 1-20 of Patent No. 10,909,526 recite a computing device, a computer-implemented method, and a non-transitory computer-readable storage medium of displaying a user interface control in augmented reality in a defined position relative to an un-activated physical token; and responsive to receipt of input corresponding to an interaction with the user interface control, initiating activation of the un-activated physical token. 
For independent claims 1, 13, and 20 of the instant application:  independent claims 1, 13, and 20 of Patent No. 10,909,526 are a narrower version of independent claims 1, 13, and 20 of the instant application, respectively, with additional claim limitations of “wherein displaying the augmented reality version of the environment includes: capturing, using the image capture module, an image of a portion of the environment including the un-activated physical token; and presenting, using the display module, a display of augmented reality corresponding to the portion of the environment by compositing the image of the portion of the environment with a graphical, interactive user interface control, the user interface control positioned in a defined position in augmented reality relative to the un-activated physical token.” Therefore, independent claims 1, 13, and 10 of Patent No. 10,909,526 are in essence a “species” of the generic invention of the instant application independent claims 1, 13, and 20, respectively. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
For dependent claims 2-12 and 14-19 of the instant application: Dependent claims 2-12 and 14-19 of the Patent No. 10,909,526 disclose a computing device and a computer-implemented method identical to dependent claims 2-12 and 14-19 of the instant application, respectively.

Response to Applicant’s Arguments
8.	35 U.S.C. §103 Rejections: Applicant’s arguments with respect to amended claims 1-11 and 13-21 that are rejected under 35 U.S.C. 103 as being unpatentable over BECOREST et al. (U.S. Pub. No. 2014/0076965), hereinafter, “BECOREST”, in view of Greene et al. (U.S. Pub. No. 2018/0232756), hereinafter, “Greene”, have been considered and they are persuasive. The Examiner notes that the amended limitations “display, using the display module, an interactive user interface control in augmented reality in a defined position relative to an un-activated physical token; and responsive to receipt of input corresponding to an interaction with the user interface control, initiate activation of the un-activated physical token” of independent claims 1, 13, and 20 are not found in the prior art and an updated search. Therefore, the Examiner hereby withdraws the 35 U.S.C. §103 Rejections of these claims. The Examiner hereby also withdraws the 35 U.S.C. §103 Rejections claims (1-11, 21) and (14-19) since they depend from independent claims (1) and (13). 
9.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1-11 and 13-21 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that the present application provides the practical solution of an improved user interface and, specifically, positioning an interactive user interface control in augmented reality relative to the un-activated physical token, and responsive to receipt of input corresponding to an interaction with the user interface control, initiating activation of the un-activated physical token. This problem, and the claimed solution, only arise as a result of computer-implementation and the requirement of special information associated with computer-implementation. The solution taught and claimed in the present application is a technical modification to the computer implementation to modify the computer-implemented system in a manner that provides a practical solution to the problem. As claimed, displaying an interactive user interface control in augmented reality in a defined position relative to an un-activated physical token and, responsive to receipt of input corresponding to an interaction with the user interface control, initiating activation of the un-activated physical token, is a practical application of the claimed solution. In view of the above, the Applicant submits that the claims recite additional elements that integrate the alleged commercial or legal interaction into a practical application and, for this reason alone, must be found to be patent eligible (See Applicant Arguments/Remarks Pages 9-10). 
In response to Applicant’s arguments, Examiner respectfully submits that the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). See details of Claim Rejections - 35 USC § 101 in the section above.
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that the additional elements in the claims are not well-understood, routine, conventional activities. The Applicant submits that the claims include additional elements that are sufficient to amount to significantly more than the alleged commercial or legal interaction and, for this reason alone, must be found to be patent eligible (See Applicant Arguments/Remarks Pages 11-12). 
In response to Applicant’s arguments, Examiner respectfully submits the additional elements of “a processor”, “a display module”, “a memory module”, “an interactive user interface control”, and “an un-activated physical tokens” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). See details of Claim Rejections - 35 USC § 101 in the section above.
10.	Double Patenting: The Examiner hereby maintains the Double Patenting of amended claims 1-11 and 13-21 since Applicant did not response to the Double Patenting in the previous Office action or file a Terminal Disclaimer. See details of Double Patenting in the section above.

Relevant Prior Art
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	BECOREST et al. (U.S. Pub. No. 2014/0076965) teach augmented reality messaging system and method based on multi-factor recognition.
	Greene et al. (U.S. Pub. No. 2018/0232756) teach system and method for location-based trafficking for resource accumulation.
	
Conclusion
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
14.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIZ P NGUYEN/
Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696